08-0697-cv
Morisseau v. DLA Piper

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
SUMMARY ORDERS FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY THIS COURT’S LOCAL RULE 32.1 AND FEDERAL RULE OF APPELLATE PROCEDURE
32.1. IN A BRIEF OR OTHER PAPER IN WHICH A LITIGANT CITES A SUMMARY ORDER,
IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST ONE CITATION MUST
EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
“(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF
THAT SUMMARY ORDER TOGETHER WITH THE PAPER IN WHICH THE SUMMARY
ORDER IS CITED ON ANY PARTY NOT REPRESENTED BY COUNSEL UNLESS THE
SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS PUBLICLY
ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE
AVAILABILITY OF THE ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE
REFERENCE TO THAT DATABASE AND THE DOCKET NUMBER OF THE CASE IN WHICH
THE ORDER WAS ENTERED.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 4th day of
December, two thousand nine.

Present:
         WILFRED FEINBERG,
         JOHN M. WALKER, JR.,
         ROBERT A. KATZMANN,
               Circuit Judges.
________________________________________________

CHARLENE MORISSEAU,

           Plaintiff-Appellant,

                  v.                                    No. 08-0697-cv

DLA PIPER, formerly known as Piper Rudnick LLP and formerly known as DLA Piper Rudnick
Gray Cary US LLP, ROBERT FINK, Esq., JOSEPH FINNERTY, III, Esq., JOSEPH
FINNERTY, JR., Esq., LEROY INSKEEP, Esq., DENISE KABACK, AARON KATZ, Esq.,
HEIDI LEVINE, Esq., MARRILLA OCHIS, Esq., PETER PANTALEO, Esq., DOUGLAS
RAPPAPORT, Esq. and AMY SCHULMAN, Esq.

         Defendant-Appellees.
________________________________________________
 For Plaintiff-Appellant:                  CHARLENE MORISSEAU , Harrison, NY, pro se

 Defendants-Appellees:                     BETTINA B. PLEVAN (Edward A. Brill, of counsel),
                                           Proskauer Rose LLP, New York, NY



       Appeal from the United States District Court for the Southern District of New York

(Kaplan, J.).

       ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court entered December 4, 2007, is AFFIRMED.

       Plaintiff-Appellant Charlene Morisseau appeals from a judgment of the United States

District Court for the Southern District of New York (Kaplan, J.), entered December 4, 2007,

granting defendants’ motion for summary judgment and dismissing the complaint; a

Memorandum Opinion entered January 23, 2008, denying Morisseau’s motion to amend the

judgment; and an order entered February 7, 2008, denying Morisseau’s motion for

reconsideration. We assume the parties’ familiarity with the facts, procedural history, and

specification of issues on appeal.

       We have considered all of Morisseau’s arguments on appeal and find them without merit.

Therefore, the judgment of the district court is AFFIRMED.



                                                 FOR THE COURT:
                                                 CATHERINE O’HAGAN WOLFE, CLERK


                                                 By:_________________________________




                                                2